Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “the camera … includes at least of the following” proceeded by a list of elements. The reader is left in question as to which of the elements the camera includes. For examination, the limitation will mean “includes at least one of the following.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noa Garnett et al. (‘3D-LaneNet: end-to-end 3D multiple lane detection’ of which a copy was filed in the instant record on 6/17/2020, referred to as Garnett hereinafter.)
As to claims 1, 19-20, Garnett teaches a processor configured to:	receive image data based on an image captured by a camera of a vehicle (page 1, left column, last 4 lines: an image is taken from a front-facing camera of a vehicle; Figure 4 and page 3, left column, last paragraph, starting "3. Method");	 use the image data as a basis of an input to a trained machine learning model trained to predict a three-dimensional trajectory of a machine learning feature (page 1, right column, first paragraph, lines 1-4; page 3, left column, lines 29-32; Figure 6 and page 4, right column, second paragraph, starting "3.3. Network structure": the captured image is given as input to the trained CNN which predicts a 3D curve, i.e. a trajectory, through which the road lane passes; a top-view pathway of the CNN predicts the 3D curve by detecting the geometrical attributes of the road lane); and	 provide the three-dimensional trajectory of the machine learning feature in automatically controlling the vehicle (page 1, left column, first paragraph, lines 1-3); and	a memory coupled to the processor and configured to provide the processor with instructions (executing a CNN for predicting a 3D layout implies the use of a computer which implicitly discloses the feature).
As to claim 2, Garnett teaches the system of claim 1, wherein the machine learning feature is associated with a vehicle lane line (page 3 left column, lines 29-32).
As to claim 3, Garnett teaches the system of claim 2, wherein portions of the three-dimensional trajectory of the vehicle lane line are occluded in the image data (Figures 1-2 and page 3, left column, lines 14-22).
As to claim 4, Garnett teaches the system of claim 2, wherein the processor is further configured to use the vehicle lane line to identify a vehicle lane occupied by the vehicle (Figures 1-2 and page 3, left column, lines 14-22).
As to claim 5, Garnett teaches the system of claim 4, wherein the vehicle lane is used to identify a drivable space (Figures 1-2 and page 3, left column, lines 14-22).
As to claim 6, Garnett teaches the system of claim 5, wherein the identified drivable space is used to maintain the vehicle in the vehicle lane (Figures 1-2 and page 3, left column, lines 14-22). 
As to claim 7, as best can be understood, Garnett teaches the system of claim 1, wherein the camera of the vehicle includes at least one of (page 1, left column, last 4 lines) the following: a front-facing camera, a side-facing camera, or a rear-facing camera.
As to claim 8, Garnett teaches the system of claim 1, wherein the predicted three-dimensional trajectory is one of a plurality of identified potential trajectories (page 5, right column, last 5 lines).
As to claim 9, Garnett teaches the system of claim 8, wherein the predicted three-dimensional trajectory has a probability of occurring value that is the highest of the plurality of identified potential trajectories (page 5, right column, last 5 lines).
As to claim 14, Garnett teaches the system of claim 1, wherein the three-dimensional trajectory is represented by a spline (page 6, left column, first line).
As to claim 15, Garnett teaches the system of claim 1, wherein the three-dimensional trajectory is represented by one or more piecewise polynomials (page 3, left column, lines 19-22).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnett as applied to claim 1 above, and further in view of Parchami et al. (US 10,345,822 B1).
As to claim 10, Garnett teaches the system of claim 1.	However, wherein a training data utilized to train the trained machine learning model includes a selected time series element in a group of time series elements.	In a related invention, Parchami teaches wherein a training data utilized to train the trained machine learning model includes a selected time series element in a group of time series elements (602, 604, F.6).	It would have been obvious to incorporate the teachings of Parchami into the system of Granett such that training data utilized to train the trained machine learning model includes a selected time series element in a group of time series elements. The motivation being to provide more accurate modelling.
As to claim 11, the combination teaches wherein the training data farther includes a related set of odometry data associated with the group of time series elements (Parchami: ground truth data in the present context can include distance and pose information determined using sensors 116 including multi-camera video sensors 116, LIDAR sensors 116, and radar sensors 116, location data from GPS sensors 116, INS sensors 116, and odometry sensors 116. – c.8, l.1-6).	It would have been obvious to incorporate the teachings of Parchami into the system of Granett such that the training data farther includes a related set of odometry data associated with the group of time series elements. The motivation being to provide more accurate modelling.
As to claim 12, the combination teaches wherein at least a portion of the training data is automatically labeled a corresponding ground truth (Parchami: 602, 604, F.6)..

Claims 13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnett as applied to claim 1 above, and further in view of Rebhan (US 2015/0321699 A1).
As to claim 13, Garnett teaches the system of claim 1.	However, wherein the controlling of the vehicle includes adjusting a speed and a steering of the vehicle may not be explicitly disclosed.	In a related invention, Rebhan teaches wherein the controlling of the vehicle includes adjusting a speed or steering to avoid a collision with the second vehicle (e.g Rebhan: the system of host vehicle A will decelerate based on an estimated time-to-collision with vehicle B. The time-to-collision is calculated on the basis of the speed of vehicle A and vehicle B which is predicted to cut in. Such adaptation of the speed or even an emergency breaking can be performed independently of an activated adaptive cruise control. Thus, it is preferred that the lane change assistance system according to the invention is connected to the controls of the host vehicle so that the system is capable of controlling the speed. – [70], signals for controlling the host vehicle are generated preferably that also control the power steering of the host vehicle –
As to claim 16, Garnett teaches the system of claim 1; and the machine learning feature (vehicle travel lane).	However, a predicated path of a second vehicle may not be explicitly disclosed. Consequently, an association with the predicted path is not explicitly disclosed.	In a related invention, Rebhan teaches wherein the machine learning feature is associated with a predicated path of a second vehicle ([37], [38], [39]). 	It would have been obvious to incorporate the teachings of Rebhan into the system of Garnett in order associate the machine learning feature with a predicated path of a second vehicle. The motivation being to better respond to potential traffic hazards.
As to claim 17, the combination teaches wherein the predicted path of the second vehicle is used to determine whether the second vehicle is likely to enter a lane occupied by the vehicle being automatically controlled (Rebhan: [37], [38], [39]).	It would have been obvious to incorporate the teachings of Rebhan into the system of Garnett in order use the predicted path of the second vehicle to determine whether the second vehicle is likely to enter a lane occupied by the vehicle being automatically controlled. The motivation being to better respond to potential traffic hazards.
As to claim 18, the combination teaches wherein the controlling of the vehicle includes adjusting a speed or steering to avoid a collision with the second vehicle (e.g Rebhan: the system of host vehicle A will decelerate based on an estimated time-to-collision with vehicle B. The time-to-collision is calculated on the basis of the speed of vehicle A and vehicle B which is predicted to cut in. Such adaptation of the speed or even an emergency breaking can be performed independently of an activated adaptive cruise control. Thus, it is preferred that the lane change assistance system according to the invention is connected to the controls of the host vehicle so that the  [70], signals for controlling the host vehicle are generated preferably that also control the power steering of the host vehicle – [71]).	It would have been obvious to incorporate the teachings of Rebhan into the system of Garnett in order to control the vehicle by adjusting a speed or steering to avoid a collision with the second vehicle. The motivation being to better respond to potential traffic hazards.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326.  The examiner can normally be reached on Monday-Friday from 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached via telephone (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663